People v Jacobs (2021 NY Slip Op 04560)





People v Jacobs


2021 NY Slip Op 04560


Decided on July 28, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 28, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

BETSY BARROS, J.P.
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2018-02324
 (Ind. No. 1736/15)

[*1]The People of the State of New York, respondent,
vJames Jacobs, appellant.


James Jacobs, Dannemora, NY, appellant pro se.
Joyce A. Smith, Acting District Attorney, Mineola, NY (Daniel Bresnahan and Autumn S. Hughes of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 3, 2019 (People v Jacobs, 171 AD3d 793), affirming a judgment of the Supreme Court, Nassau County, rendered February 13, 2018.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
BARROS, J.P., CONNOLLY, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court